DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 8, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sjolund et. al. (US 2019/0175833; hereinafter “Sjolund”) in view of Wei et al. (US 2018/0197628A1; hereinafter “Wei”).                                                                                   
                                                        
    PNG
    media_image1.png
    759
    773
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    588
    861
    media_image2.png
    Greyscale

	In relation to claims 1, 13, and 20, Sjolund shows in figures 1 and 7, an infusion system comprising (1) an actuation arrangement operable to deliver insulin to a patient [see figure 7; insulin pens/pumps (112, 122); a user interface to receive an input qualitative meal size [see user interfaces in pen caps (112, 122) and in mobile device (140)]; a data storage element to maintain historical meal data associated with historical meal events for the patient [see web services (250) and paragraph 0048…cloud base server]; and a control system [see mobile device/mobile app (140)] coupled to the actuation arrangement, the user interface, and the data storage element to: 
identify a patient-specific carbohydrate amount representative of historical meal events associated with the input qualitative meal size, 
determine
operate the actuation arrangement to deliver the meal bolus dosage of the insulin to the patient.
In relation to the above three steps, Sjolund discloses in paragraph 0047:
“[i]n some embodiments, the pen cap may provide different meal-based bolus recommendations for different meal categories, meal preferences, or historical meal statistics, such as, for example, small (S), medium (M), and large (L), which may be based on the number of carbohydrates or the glycemic impact of a meal as estimated or determined by a user.  For example, for each therapy recommendation, a user may see a recommended meal-based bolus for a S meal, for a M meal, and for a L meal.  In some embodiments, a user may press a button or user-selectable icon to request a recommendation for a S meal, for a M meal, or for a L meal.  In some cases, the meal-based bolus recommendations for each meal category (S, M, and L) can change based on the time of day.  In some embodiments, the meal-based bolus recommendations for each meal category (S, M, and L) may change based on a historical evaluation of the user's meal sizes and/or consistency.  In some embodiments, a single display can indicate different suggested insulin dosages based on different meal characteristics and/or display a range of dosages based on the user's typical meal sizes (e.g., customized to the user's meal sizes based on historical data), which may be based on the time of the day, day of the week, day of the year, location of user, or any other collected data.” 

Based on the above evidence, the system disclosed by Sjolund identifies a patient-specific carbohydrate amount representative of historical meal events associated with the input qualitative meal size [small, medium or large] and then, determines a meal bolus dosage of the insulin for the input qualitative meal size [small, medium, or large] based at least in part on the patient-specific carbohydrate amount.  
Sjolund is silent as to the step of identifying a carbohydrate amount representative of a clustered subset of the historical meal events associated with the meal size.  However, the clustering of information would have been considered conventional in the art at the time of filing as evidenced by the teachings of Wei.





    PNG
    media_image3.png
    525
    895
    media_image3.png
    Greyscale

	In relation to the step of clustering information, Wei shows in figure 3D, the creation of a meal cluster (354) composed on meal events 352-1, 352-2, 352-3, and 352-4.  In paragraph 0149, Wei states:
“the meal monitor application can cluster or group the meal events into one meal cluster.  For example, meal events logged or detected within a time range condition (e.g., one hour, 90 minutes, etc.) of each other can be merged into one meal cluster.  The meal monitor application can then analyze and output glycemic response data to the user describing the meal cluster as a whole as opposed to each separate event therein, which is intended to correspond to the user's concept of a meal (e.g., dinner may be one cluster of different courses).  Thus, each meal event or meal cluster that is analyzed and displayed to the user is separated by at least the value of the time range condition, which can result in a more natural information output that is easier to comprehend.”

	Based on the above information, for an artisan skilled in the art, modifying the algorithm disclosed by Sjolund with the clustering or grouping of patient specific information based on the size of meals and the time/date/period-range these meal events occurred, as taught by Wei, would have been considered obvious in view of the demonstrated conventionality of this particular way of organizing patient information.  Moreover, the artisan would have been motivated to make the modification because the clustering of patient meal information would have resulted in a more natural information output that is easier to comprehend [see Wei, paragraph 0149]. 
	In relation to claims 4, 5, and 6, as discussed above, Sjolund discloses qualitative meal sizes comprising large, medium, and small, and moreover, provides a bolus recommendation based on the relationship between the meal size and the respective amount of carbohydrates corresponding to the meal sizes based on historical meal statistics [see Sjolund; paragraph 0047].  Wei demonstrates the conventionality of grouping the information in clusters or groups.  Accordingly, creating subsets of information grouping, for example, large meal sizes that were consumed between particular dates or times within particular date ranges would have been considered conventional processes in the art to more accurately determine a bolus dose.
	In relation to claim 8, Wei clusters or groups information based on a variable comprising of time [Wei; figure 3D and paragraph 0149].
	Allowable Subject Matter
Claims 2, 3, 7, 9-12, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The examiner was unable to find prior art disclosing or suggesting that the step of identifying the patient-specific carbohydrate amount comprises determining the patient-specific carbohydrate amount associated with a centroid of the clustered subset of historical meal events [claim 2].  Additionally, the examiner was unable to find prior art disclosing or suggesting the step of categorizing historical events associated with the patient into a plurality of groups, wherein each group of the plurality of groups is associated with a respective qualitative event attribute of a plurality of qualitative event attributes; and claim 14].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783